Citation Nr: 0403053	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-08 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the original grant of service connection for diabetes 
mellitus.  

3.  Entitlement to an effective date earlier than May 8, 2001 
for the assignment of a 20 percent evaluation for diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Attorney Erin M. Prangley


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel
INTRODUCTION

The veteran had active duty from December 1963 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and June 2002 rating 
decisions by the Los Angeles, California Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
above claims.

During the course of this appeal, the veteran's claim for 
total disability based on individual unemployability was 
granted.  Also, claims for an increased rating for PTSD, from 
50 to 70 percent, and an earlier effective date for diabetes 
mellitus, from July 9, 2001 to May 8, 2001, were granted.  
Thereafter, the veteran's representative indicated that the 
veteran wished to continue the appeal for an earlier 
effective date, and withdraw his appeals for entitlement to 
an increased rating for PTSD, and entitlement to an increased 
rating for diabetes mellitus.  The RO recorded the attorney's 
oral request in a Report of Contact, dated in December 2003.  
However, pursuant to 38 C.F.R. § 20.204(b), the  request to 
withdraw those two issues must be in writing.  Accordingly, 
the issues are still before the Boar on appeal, and are, 
therefore, listed on the title page.  


REMAND

Review of the claims file reveals that, other than by way of 
statements of the case, the veteran has not been given notice 
of the Veterans Claim Assistance Act (VCAA) of 2000.  The 
Board will remand these claims to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  Here, the RO did notify 
the veteran of what was needed to substantiate these claims, 
what his responsibilities were with respect to the claims, 
and whether VA would assist him in any manner.  While the 
Board regrets the delay in appellate review, the United 
States Court of Appeals for Veterans Claims has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements and Board failure to enforce compliance with 
such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  

Additionally, the veteran's attorney in an April 2003 
statement pointed out that there were outstanding private 
medical records pertinent to the veteran's claim for an 
earlier effective date for diabetes mellitus.  The attorney 
submitted emergency treatment records from Community Memorial 
Hospital, St. John's Regional Center, and Ventura County 
Medical Center, and requested that the remainder of the 
veteran's medical records from these facilities be obtained 
by VA.  However, such records have not been obtained.  Under 
VCAA, VA's duty to assist includes obtaining pertinent 
medical records in order to determine the nature and extent 
of the veteran's disabilities.  38 C.F.R. § 3.159(c)(4) 
(2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651,  (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
diabetes mellitus, since its onset.  
After securing the necessary releases, 
these records should be obtained.  
Additionally, the VBA AMC should obtain 
any VA medical records associated with 
the veteran's prior to May 2001 as well 
as any additional private records to 
include those from Community Memorial 
Hospital, St. John's Regional Center, and 
Ventura County Medical Center for 
treatment.  

3.  After completion of the above, the RO 
should review the record and determine if 
any further action is necessary to assist 
the veteran with the issue(s) on appeal.  
If necessary, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


